Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose or suggest the claimed “a container body that has a recovery path .. that is removably attached … an opening/closing part that is provided in the container body… in an attached state …is push-opened by a flange portion of a recovery port provided in the attachment target; a guide part that is provided on an opposite side of the opening/closing part of the container body from the discharge port …and in the attached state, the guide part is located below the flange portion… the guide part has an inclined portion extending obliquely in a direction away from the opening/closing part; and an inclination suppressing part that is provided at the container body and that comes into contact with a portion of the attachment target before the flange portion of the recovery port comes into contact with the opening/closing part to suppress inclination of the container body, wherein when the flange portion of the recovery port comes into contact with the inclined portion and when the container body is attached to the attachment target, the flange portion of the recovery port is guided by the inclined portion … pushing the .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ashikari (US Pub.2002/0064401) teaches a connection system that shares features with the claimed invention, but there is no motivation to add a flange to the receiving port in the references previously applied or to use this system when an inclination suppressing part is already used.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
3/15/2022